320 S.W.3d 222 (2010)
STATE of Missouri, Respondent,
v.
Matthew E. WILSON, Appellant.
No. ED 93298.
Missouri Court of Appeals, Eastern District, Division Four.
September 14, 2010.
*223 Ellen H. Flottman, Columbia, MO, for Appellant.
Christopher A. Koster, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Matthew Wilson ("Defendant") appeals from the judgment upon his convictions by a jury for one count each of robbery in the first degree, Section 569.020, RSMo 2000, felonious restraint, Section 565.120, RSMo 2000, forcible sodomy, Section 566.060, RSMo 2000, and sexual abuse, Section 566.100, RSMo 2000, and four counts of armed criminal action, Section 571.015. RSMo 2000. Defendant was sentenced as a prior and persistent offender to a total of two consecutive terms of life imprisonment plus fifty years' imprisonment. Defendant contends the trial court plainly erred in allowing him to proceed to trial without counsel because he did not knowingly, voluntarily, and intelligently waive his right to counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).